Citation Nr: 1232834	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches, and loss of taste, and if so, whether service connection is warranted.    




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2008 by the RO that determined that new and material evidence sufficient to reopen the previously-denied claim had not been received.  

In December 2009, the RO reopened the claim and denied the claim on the merits.  

Even though the RO reopened the Veteran's previously-denied claim, the Board is required to first consider whether new and material evidence had been presented before the merits of claim can be considered; and the Board can make an initial determination as to whether evidence is new and material.  

Thus, the Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection for residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches, and loss of taste prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran presented testimony before the undersigned Veterans Law Judge at a hearing at the RO in January 2012.  A transcript of the hearing is associated with the Veteran's claims file.  

The reopened claim of service connection for residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches, and loss of taste is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A June 2005 rating decision denied the Veteran's claim of service connection for residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches, and loss of taste.  The Veteran was notified of this decision, but did file an appeal in a timely manner.   

2.  The evidence added to the record since the June 2005 rating decision is neither cumulative nor redundant of the previously addressed record and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches, and loss of taste.   


CONCLUSION OF LAW

The evidence added to the record since the June 2005 decision is new and material for the purpose of reopening the claim of service connection for residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches, and loss of taste.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time. 


Legal Criteria

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2011).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

In June 1984 and September 1984 rating decisions, the RO denied the Veteran's claim of service connection for residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches, and loss of taste on the basis that while the evidence showed that he sustained a concussion in service, there was no evidence to show that he had sustained no permanent residuals.  

The evidence considered at this time included the service treatment records and a November 1979 VA examination report.  The Veteran was notified of this decision and perfected an appeal.  

In a January 1987 decision, the Board denied service connection for organic brain disease, the residuals of a concussion, loss of sense of taste, headaches, and a seizure disorder.  

The basis of the denial was that the evidence showed that the Veteran did not have organic brain syndrome, a seizure disorder or headaches disorder and that there was no etiological relationship between any diminution of cognitive or memory function and the injury in service.  

The Board decision was not appealed.  As such, the decision of the Board is final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2011).  

In a June 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches and loss of taste.  

The RO held that the evidence submitted was not new and material because it did not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim.  The RO indicated that there was no evidence showing any relationship between the claimed organic brain disease and the injury in service.  

The evidence considered at the time of this decision consisted of service treatment records, VA examinations reports dated in November 1979 and January 1986, two statements from mental health practitioners dated in October 1984, hospital records and a head CT scan date in March 1984, a January 1986 private neurological evaluation report, private mental health treatment records dated in 1988 and 1991, a statement by Dr. E.C.R. dated in November 1990, and VA treatment records dated from November 2004 to February 2005.   

The Veteran was notified of this decision, but he did not perfect an appeal.  Thus, the June 2005 rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In December 2007, the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the June 2005 rating decision to be new and material for the purpose of reopening the claim.  

The Veteran submitted medical evidence of a possible nexus between the claimed organic brain disease and the injury of service.  

In a September 2011 statement, a VA neurologist stated that it was his professional opinion that the Veteran's encephalomalacia (loss of brain tissue) was the result of the assault he sustained in active duty.  The neurologist stated that the pattern of loss was not consistent with degenerative disorders and the only diagnosis he could come up with for this pattern was traumatic brain injury.  The neurologist added  that the pattern was a focal loss in the right and left frontal lobes and the loss was greater on the left than the right and that he specifically excluded alcohol abuse or aging as causing this loss of brain tissue.  

The neurologist stated that this was also consistent with the Veteran's anosmia (loss of smell) and that this loss of tissue in the frontal lobes was often associated with problems with concentration, impulse control, organization and other executive functions.     

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant of the evidence that was previously of record.  

This evidence is material because it addresses an unestablished fact which is whether the Veteran has a current organic brain disease that may be due to the injury in service.  

This evidence raises a reasonable possibility of substantiating the claim because it provides a possible etiological relationship between the current disorder and the injury in service.  

Thus, on this record, as the evidence is new and material, the claim must be addressed on the merits.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches and loss of taste, the appeal to this extent is allowed subject to further action as discussed hereinbelow.   


REMAND

VCAA, specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

A review of the record shows that the Veteran was afforded a VA examination in December 2009 to obtain medical evidence as to the nature and etiology of the claimed residuals of the head injury in service.  

However subsequent to the VA examination, the Veteran submitted the September 2011 medical statement by the VA neurologist.  

In the September 2011 statement, it was his professional opinion that the Veteran's encephalomalacia (loss of brain tissue) is the result of the assault he sustained in active duty.  He stated that the pattern of loss was not consistent with degenerative disorders and that the only diagnosis he could come up with for this pattern was traumatic brain injury.  Dr. D.F. stated that the pattern was a focal loss in the right and left frontal lobes and the loss was greater on the left than the right.  Dr. D.F. stated that he specifically excluded alcohol abuse or aging as causing this loss of brain tissue.  Dr. D.F. stated that this was also consistent with the Veteran's anosmia (loss of smell) and this loss of tissue in the frontal lobes was often associated with problems with concentration, impulse control, organization, and other executive functions.     

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

Thus, the Board finds that an examination is needed to determine whether the Veteran has current residuals due to the injury sustained in service.  

The RO should contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the RO may make an attempt to obtain treatment records referable to treatment for the claimed disability.  

The RO should ask the Veteran to provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed disabilities.   

The RO should also obtain the VA treatment records for treatment of the claimed conditions since December 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of the Veteran's treatment records dated since December 2009 from the VA healthcare system in Florida.  

2.  The RO should take appropriate steps to contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed conditions.  

If the Veteran provides the necessary information and authorizations, the RO should obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

3.  The RO then should have the Veteran scheduled for a VA examination to determine nature and likely etiology of the claimed residuals of a head injury to include organic brain disease, traumatic brain injury, seizures, headaches and loss of taste.  

The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies (to include x-rays, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should report all current residuals of the documented head injury sustained in service in March 1968 and specifically indicate whether there is evidence of organic brain disease, traumatic brain injury, seizures, headaches and loss of taste.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current residual disability to include organic brain disease, traumatic brain injury, seizures, headaches and loss of taste due to the documented injury or another event of the Veteran's period of active service.    

The examiner in this regard should address the service treatment records showing an injury to the head in march 1978 which resulted in a concussion, laceration to the face, and an ear deformity.  A March 1978 service treatment record notes that the Veteran reported having difficulty concentrating, headaches, and difficulty understanding simple questions.  The treating health care professional noted that this appeared to have been of an organic nature.  Attention is invited to the service medical records dated in 1977 and 1978 which documented the Veteran's history of alcoholism and detoxification.  Attention is also invited to the March 1984 CT scan of the head that showed a non-enhancing low density area in the left frontal lobe that had the appearance of a previous infarction of an undetermined age, and the September 2011 statement by the VA neurologist.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


